DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 9438867 B2).
Regarding claim 6, Wang teaches an optical reader that reads a reading object having a plurality of color patterns, the plurality of color patterns assigned to respective different values being arranged in a first direction, each of the color patterns having a plurality of patterns corresponding to a plurality of digits arranged in a second direction intersecting the first direction (the details of the type of pattern read by the optical reader are being interpreted as an intended use of the device, the type of pattern read imposes no particular structural limitations on the reader, see MPEP 2114), the optical reader comprising:
a plurality of first readers that are arranged along the second direction (readers along top row, Fig. 18A), and read patterns corresponding to respective different digits in one of the color patterns (the details of the type of pattern read by the optical reader are being interpreted as an intended use of the device, the type of pattern read imposes no particular structural limitations on the reader, see MPEP 2114); and
a plurality of second readers that are arranged opposite to one of the first readers along the first direction (column readers corresponding to each reader along the top row, Fig. 18A), and read patterns of the same digit as a digit read by the one of the first readers, the patterns of the same digit being included in a color pattern adjacent to a color pattern read by the first readers in the first direction (the details of the type of pattern read by the optical reader are being interpreted as an intended use of the device, the type of pattern read imposes no particular structural limitations on the reader, see MPEP 2114).
Regarding claim 7, Wang teaches wherein the second readers includes at least one of readers that are arranged at positions away from the one of the first readers by a distance greater than a width of one of the color patterns in the first direction, respectively (Fig. 18A, pixels near the bottom of column).
Regarding claim 8, Wang teaches a third reader that is arranged at a position away from the at least one of readers by the width of one of the color patterns in the first direction (Fig. 18A).
Regarding claim 9, Wang teaches the above. Wang further teaches wherein the second reader is arranged at a position away from the one of the first readers by 1.5 times of a width of one of the color patterns in the first direction (column readers that are further from the top row of readers – Fig. 18A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876